Exhibit 10.31

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both not material and would likely be
competitively harmful if publicly disclosed.

 

TERMINATION AGREEMENT

This Termination Agreement (“Agreement”) is by and among Pioneer Hi-Bred
International, Inc., an Iowa corporation (“Pioneer”); and S&W Seed Company, a
Nevada corporation (“S&W”).

WHEREAS, Pioneer and S&W entered into a series of agreements whereby Pioneer
sold certain assets related to alfalfa to S&W and entered into certain ongoing
relationships relating to alfalfa research, production, and distribution;

WHEREAS, Pioneer and S&W want to terminate many of the agreements and
obligations relating to alfalfa; and

WHEREAS, the parties contemporaneously are entering into a license agreement
whereby S&W is providing Pioneer certain rights relating to certain alfalfa
varieties;

NOW, THEREFORE, Pioneer and S&W agree as follows:

1.

Definitions.

 

1.1

Two entities are “Affiliates” if one of them, directly or indirectly, whether
through one or more intermediaries, Controls the other, or both of them are,
directly or indirectly, whether through one or more intermediaries, Controlled
by the same entity.

 

1.2

“Control,” “Controls,” “Controlled by,” and “under common Control” shall mean
(a) the ownership, directly or indirectly, whether through one or more
intermediaries, of fifty percent (50%) or more of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interest in the case of any other type of
legal entity, (b) status as a general partner in any partnership, or (c) any
other arrangement by which an entity has, directly or indirectly, the power to
direct or cause the direction of the management and policies of another entity.

 

1.3

“Distribution Agreement” means the Alfalfa Distribution Agreement dated December
31, 2014, as amended.

 

1.4

“Effective Date” means May 20, 2019.

 

1.5

“FGI” means Forage Genetics International, LLC.

 

1.6

“Grower Contracts” means the grower contracts set forth on Schedule 1.5 that
relate to the Pioneer Licensed Varieties.

 

1.7

“Grower Contract Rights” means S&W’s rights under the Grower Contracts.

 

1.8

“Grower Obligations” means S&W’s obligations and liabilities under the Grower
Contracts, including all amounts payable to the growers [or other named parties]
pursuant to the Grower Contracts from the Effective Date forward.

 

1.9

“Inventory” means the quantity of alfalfa varieties as set forth on Schedule
1.9.

 

1.10

“License Agreement” means the Alfalfa License Agreement executed
contemporaneously with this Agreement, whereby S&W provides Pioneer with certain
rights to the Pioneer Licensed Varieties.


1

 

--------------------------------------------------------------------------------

 

1.11

“Pioneer Licensed Varieties” means the alfalfa varieties S&W licenses to Pioneer
under the License Agreement.

 

1.12

“Production Agreement” means the Contract Alfalfa Production Services Agreement,
dated December 31, 2014, as amended.

 

1.13

“Research Agreement” means the Research Agreement dated December 31, 2014, as
amended.

 

1.14

“Sequestered Varieties” means inventory, currently held by Pioneer, of certain
alfalfa varieties identified in Schedule 1.14.

2.

Termination and Windup of Agreements.

 

2.1

Grower Agreements and Inventory.

 

2.1.1

Assignment of Grower Agreements.

 

2.1.1.1

S&W hereby assigns the Grower Contract Rights to Pioneer and Pioneer hereby
assumes the Grower Obligations, Within ten business days after the Effective
Date, the parties will jointly notify all growers who are party to a Grower
Contract of such assignment and assumption. The form of such notice shall be as
set forth in Schedule 2.1.1.1.

 

2.1.1.2

Before S&W assigns the Grower Contract Rights, S&W shall fully satisfy all its
obligations under the Grower Agreements that are required to be performed before
the Effective Date. If any grower asserts a claim against Pioneer that S&W has
not fully satisfied all such obligations as of the Effective Date or is
otherwise in breach of a Grower Agreement as of the Effective Date, S&W shall
defend Pioneer against, and indemnify Pioneer for all damages relating to, such
grower assertion.

 

2.1.1.3

If any grower asserts a claim against S&W that Pioneer has not fully satisfied
the Grower Obligations or is otherwise in breach of a Grower Agreement, Pioneer
shall defend S&W against, and indemnify S&W for all damages relating to, such
grower assertion.

 

2.1.1.4

Within ten business days after the Effective Date, S&W will provide Pioneer with
all grower and company records related to the Grower Agreements.

 

2.1.1.5

Pioneer and S&W shall promptly execute, deliver and file, after good faith
discussions, any and all agreements and other documents that shall be reasonably
necessary for S&W to assign the Grower Contract Rights and Pioneer to assume the
Grower Obligations.

 

2.1.2

Transfer of Inventory.

 

2.1.2.1

S&W is currently in possession of the Inventory. S&W will sell the Inventory to
Pioneer, and Pioneer will purchase the Inventory from S&W as set forth in this
Section 2.1.2.




2

--------------------------------------------------------------------------------

 

2.1.2.2

S&W will deliver, at Pioneer’s cost, the Inventory to a location designated by
Pioneer as set forth on Schedule 2.1.2.2. Pioneer will provide S&W with an
expected seasonal delivery schedule on or before October 1, 2019. Pioneer may
modify the delivery schedule (including with respect to the delivery date, the
number of units to be delivered on a specified date, and the delivery locations
from time to time by reasonable notice (at least two weeks) by Pioneer to S&W,
provided that Pioneer must take delivery of all Inventory on or before March 31,
2021. The payments for the Inventory shall be due from Pioneer to S&W on the
dates set forth in Schedule 2.1.2.2. For avoidance of doubt, change in the
delivery schedule will not change the payment schedule in Schedule 2.1.2.2. The
Inventory will be delivered from S&W’ s location in either Nampa or Five Points.

 

2.1.2.3

S&W represents that each lot of the Inventory has been tested for germination by
an AOSA certified lab on the dates and with the results as set forth in Schedule
1.10. S&W shall retain records of such germination testing until at least March
31, 2022 and shall provide such records upon Pioneer’s request. If S&W does not
provide the relevant records within ten business after Pioneer’s request or the
relevant records for a given lot of Inventory do not match that set forth in
Schedule 1.10, (a) if Pioneer has not already received such lot of Inventory,
Pioneer shall not be obligated to purchase such lot of Inventory, or (b) if
Pioneer has already received such lot of Inventory, S&W shall provide Pioneer
with a refund for such lot of Inventory.

 

2.1.2.4

Pioneer must make any claim for shortage on a particular shipment of Inventory
delivered within thirty days after Pioneer receives such shipment of Inventory
from S&W. In the case of a shortage, the purchase price for the amount of
Inventory not delivered will be either applied as a reduction in the final
payment to S&W per Schedule 2.1.2.2 (if such payment has not yet been made at
the time the shortage is reported) or after final reconciliation of payments for
all shipments (if such payment has been made at the time the shortage is
reported).

 

2.1.2.5

Ownership of the Inventory shall transfer from S&W to Pioneer upon delivery to
Pioneer’s designated location. Subject to Section 2.1.2.3, Pioneer assumes all
risk relating to germination of the Inventory; S&W assumes all other risk
relating to the Inventory until ownership transfers to Pioneer. S&W shall not
sell or otherwise transfer the Inventory to any third party. S&W shall hold any
Inventory that involves traits licensed from FGI pursuant to Pioneer’s licensing
from FGI.

 

2.1.2.6

The parties may negotiate a conditioning agreement relating to the Inventory in
their discretion. Neither party has an obligation to enter into any such
agreement.

 

2.1.3

Sequestered Varieties.

 

2.1.3.1

The Sequestered Varieties may not be sold until FGI provides consent to enable
their sale. Pioneer will use reasonable efforts to obtain FGI’s consent to
enable Pioneer and its affiliates to sell the Sequestered Varieties.

 

2.1.3.2

If FGI provides the necessary consent to enable sale of a given Sequestered
Variety by Pioneer and its affiliates, Pioneer will have the option to purchase
up to the amount of inventory of the Sequestered Variety listed on Schedule 1.14
at the purchase prices listed therein. Pioneer will make such payment within
thirty days after conditioning.




3

--------------------------------------------------------------------------------

 

2.1.3.3

If FGI does not provide the necessary consent to enable Pioneer and its
affiliates to sell one or more Sequestered Varieties on or before October 31,
2019, Pioneer will have no obligation to purchase any such Sequestered
Varieties. S&W may independently pursue consent from FGI to enable S&W to sell
any Sequestered Varieties that Pioneer does not purchase (including consent for
Pioneer to provide such Sequestered Varieties to S&W). If S&W obtains such
consent from FGI, then Pioneer will deliver the Sequestered Varieties to S&W at
S&W’s expense, and the parties will use reasonable efforts to negotiate a
germplasm license to enable such sales by S&W. Unless otherwise agreed by the
parties, Pioneer will hold any unpurchased Sequestered Varieties until December
31, 2019 and thereafter will destroy all inventory of such Sequestered Varieties
at S&W’s expense (not to exceed $50,000).

 

2.2

Distribution Agreement.

 

2.2.1

Termination of Agreement. The parties hereby terminate the Distribution
Agreement (including the Trademark License included as Appendix C to the
Distribution Agreement) as of the Effective Date.

 

2.2.2

Payments satisfied. The parties agree that Pioneer’s payments under the
Distribution Agreement are complete as of the Effective Date.

 

2.3

Production Agreement.

 

2.3.1

Termination of Agreement. The parties hereby terminate the Production Agreement
as of the Effective Date.

 

2.3.2

Payments satisfied. The parties agree that Pioneer’s payments under the
Production Agreement are complete as of the Effective Date.

 

2.4

Research Agreement.

 

2.4.1

Expiration of Agreement. The parties confirm the Research Agreement expired on
February 28, 2018.

 

2.4.2

Completion of Certain Trials. S&W is currently managing, on behalf of Pioneer
and under Pioneer’s license for all relevant traits, the research trials set
forth on Schedule 2.4.2. S&W shall complete those trials pursuant to their
approved protocols, and shall:

 

2.4.2.1

Permit Pioneer representatives access to the research trials, and such
representatives may take samples from the plants during the course of the
inspection;

 

2.4.2.2

Provide Pioneer with a copy of all data collected relating to the research
trials; and

 

2.4.2.3

Provide Pioneer with forage-quality samples of alfalfa from the research trials
as reasonably requested by Pioneer.

 

2.4.3

Payments Satisfied. The parties agree that Pioneer’s payments under the Research
Agreement are complete as of the Effective Date.




4

--------------------------------------------------------------------------------

3.

License Agreement; Consideration.

 

3.1

The parties are contemporaneously executing the License Agreement.

 

3.2

In consideration for the mutual exchange herein and the rights granted in the
License Agreement, Pioneer shall pay S&W forty-five million dollars
($45,000,000) within ten business days after the Effective Date.

 

3.3

Payment for the Inventory shall be made in the amounts and on the dates set
forth in Schedule 2.1.2.2.

 

3.4

Funds payable to S&W under this Agreement shall be transferred pursuant to the
wire instructions below:

Bank Name

Bank Address

 

 

Beneficiary NameS&W Seed Company

Account Number

Routing Number

Swift Code/ IBAN

4.

Warranties and Disclaimer of Warranties.

 

4.1

Each party warrants that it is in good legal standing and has the authority to
enter into this Agreement.

 

4.2

Other than as set forth in Subsection 2.1.2.3 and 4.1, NEITHER PARTY MAKES ANY,
AND HEREBY SPECIFICALLY DISCLAIMS, ANY WARRANTIES, CONDITIONS, CLAIMS OR
REPRESENTATIONS, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING, WITHOUT LIMITATION,
IMPLIED CONDITIONS OR WARRANTIES OF QUALITY, PERFORMANCE, NON-INFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, NOR ARE THERE ANY
WARRANTIES CREATED BY COURSE OF DEALING, COURSE OF PERFORMANCE, OR TRADE USAGE,
UNDER THIS AGREEMENT.

5.

General Provisions.

 

5.1

Expenses. Except as otherwise expressly provided in this Agreement, each party
to this Agreement shall bear its respective expenses incurred in connection with
the preparation, execution and performance of this Agreement and the License
Agreement, including all fees and expenses of agents, representatives, counsel
and accountants.

 

5.2

Confidentiality. The terms (but not the existence) of this Agreement are
confidential, and no party shall make public disclosures concerning the terms of
this Agreement without obtaining the prior written consent of the other party,
which consent shall not be unreasonably withheld. This obligation shall expire
eight years after the Effective Date. Notwithstanding the foregoing, a party may
disclose the terms of this agreement (a) to comply with law or regulation; rules
of any stock exchange on which shares of a party or its Affiliate are listed; or
in conformity with accounting





5

--------------------------------------------------------------------------------

principles generally accepted in the United States; (b) in connection with an
order or inquiry of a court or other government body, provided that the
disclosing party provides the other party with notice and takes reasonable
measure to obtain confidential treatment thereof; (c) in confidence to
recipients’ Affiliates involved in the subject matter of this Agreement,
attorneys, accountants, banks, and its advisors; or (d) in confidence, in
connection with the sale of substantially all the business assets to which this
Agreement relates, so long as, in each case, the entity to which disclosure is
made is bound to confidentiality terms commensurate with those set forth herein;
or (e) to the extent the terms of this Agreement have previously been publicly
disclosed in compliance with this Agreement.

 

5.3

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) upon written
confirmation of receipt when sent by facsimile transmission; provided, that a
hard copy is mailed by registered mail, return receipt requested promptly
thereafter or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses set forth below (or to such other addresses as a party may
designate by notice to the other parties):

If to Pioneer:

Pioneer Hi-Bred International, Inc.

Attention: President

7100 N.W. 62nd Avenue

P.O. Box 1014

Johnston, IA 50131-1014

Fax:

With a copy to:

Pioneer Hi-Bred International, Inc.

Attention: General Counsel

7250 N.W. 62nd Avenue

P.O. Box 1014

Johnston, IA 50131-1014

Fax:

If to Buyer:

S&W Seed Company

106 K Street, Suite 300

Sacramento, CA 95814

Fax:

 

5.4

Dispute Resolution; Governing Law; Jurisdiction.

 

5.4.1

Any dispute between the parties arising out of or relating to this Agreement, or
the interpretation, validity or effectiveness of this Agreement, or any
provision of this Agreement, in the event the parties fail to agree, shall, upon
the written request of a party, be referred to designated senior management
representatives of the parties for resolution. Such representatives shall
promptly meet and, in good faith, attempt to resolve the controversy, claim or
issues referred to them.


6

--------------------------------------------------------------------------------

 

5.4.2

If such representatives do not resolve the dispute within thirty (30) days after
the dispute is referred to them, the dispute shall be settled by binding
arbitration, in accordance with the Center for Public Resources (“CPR”) Rules
for Non-Administered Arbitration of Business Disputes. For disputes in which the
amount in controversy is less than or equal to U.S. $1,000,000, the parties
shall mutually select one (1) neutral arbitrator who shall be qualified by
experience and training to arbitrate commercial disputes. If the parties cannot
agree on an arbitrator or if the amount in controversy exceeds U.S. $1,000,000,
such dispute shall be settled by three (3) arbitrators who shall be qualified by
experience and training to arbitrate commercial disputes, of whom each party
involved in the arbitration shall appoint one, and the two appointees shall
select the third, subject to meeting the qualifications for selection. If the
parties have difficulty finding suitable arbitrators, the parties may seek
assistance of CPR and its CPR Panels of Distinguished Neutrals. Judgment upon
the award or other remedy rendered by the arbitrators may be entered by any
court having jurisdiction thereof. The place of arbitration shall be in
Wilmington, Delaware. The arbitrators shall apply the substantive law of the
State of Delaware, without regard to its conflicts of law principles, and their
decision thereon shall be final and binding on the parties. Discovery shall be
allowed in any form agreed to by the parties, provided that if the parties
cannot agree as to a form of discovery (i) all discovery shall be concluded
within one hundred twenty (120) days of service of the notice of arbitration,
(ii) each party shall be limited to no more than ten (10) requests for the
production of any single category of documents, and (iii) each party shall be
limited to two (2) depositions each with a maximum time limit that shall not
exceed four (4) hours. Each party shall be responsible for and shall pay for the
costs and expenses incurred by such party in connection with any such
arbitration; provided, however, that all filing and arbitrators’ fees shall be
borne fifty percent (50%) by Buyer and fifty percent (50%) by Seller. Each party
does hereby irrevocably consent to service of process by registered mail, return
receipt requested with respect to any such arbitration in accordance with and at
its address set forth in Section 5.3 (as such address may be updated from time
to time in accordance with the terms of Section 5.3). Any arbitration
contemplated by this Section 5.4 shall be initiated by sending a demand for
arbitration by registered mail, return receipt requested, to the applicable
party in accordance with anu at we address set forth in the notice provision of
this Agreement and such demand letter shall state the amount of relief sought by
the party making the demand. This Agreement shall not be governed by the U.N.
Convention on Contracts for the International Sale of Goods.

 

5.4.3

All proceedings and any testimony, documents, communications and materials,
whether written or oral, submitted to or generated by the parties to each other
or to the arbitration panel in connection with this Section 5.4 shall be deemed
to be in furtherance of settlement negotiation and shall be privileged and
confidential, and shielded from production in other Proceedings except as may be
required by applicable law or regulation.

 

5.4.4

This Agreement shall be governed by the substantive laws of the State of
Delaware, without regard to its conflicts of laws principles, and, except as
otherwise provided herein, the State and Federal courts in the City of
Wilmington, Delaware shall have exclusive jurisdiction over any Proceeding
seeking to enforce any provision of, or based upon any right arising out of,
this Agreement. The parties hereto do hereby irrevocably (i) submit themselves
to the personal jurisdiction of such courts, (ii) agree to service of such
courts’ process upon them with respect to any such proceeding, (iii) waive any
objection to venue laid therein and (iv) consent to service of process by
registered mail, return receipt requested to the address set forth in the notice
provision of this Agreement.




7

--------------------------------------------------------------------------------

 

5.4.5

The parties acknowledge and agree that the foregoing choice of law and forum
provisions are the product of an arm’s-length negotiation between the parties.

 

5.4.6

Notwithstanding anything to the contrary in this Section 5.4, either party to
this Agreement may seek, in the State or Federal courts in the City of
Wilmington, Delaware, interim or provisional injunctive relief (or similar
equitable relief) to maintain the status quo until such time as the designated
senior management representatives of the parties resolve a dispute referred to
them or an arbitration award or other remedy is entered in connection with such
dispute pursuant to this Section 5.4 and, by doing so, such party does not waive
any right or remedy available under this Agreement.

 

5.5

No Implied Waivers; No Jury Trial. Except as otherwise set forth herein, the
rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor delay by any party in exercising any right,
power or privilege under this Agreement or the documents referred to in this
Agreement shall operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege shall preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT ALLOWED UNDER LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER,
OR IN CONNECTION WITH THIS AGREEMENT.

 

5.6

Entire Agreement; Modification. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter and constitutes (along
with the License Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by both
parties.

 

5.7

Assignments, Successors, and No Third-Party Rights.

 

5.7.1

Neither party may assign any of its rights or obligations under this Agreement,
in whole or in part, without the prior written consent of the other party, such
consent not to be unreasonably withheld, conditioned or delayed. Notwithstanding
the foregoing, Pioneer may assign or transfer this Agreement to an Affiliate.
This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the parties. Any attempted
assignment in violation of this Section 5.7.1 shall be void.

 

5.7.2

Unless otherwise expressly provided herein, nothing expressed or referred to in
this Agreement shall be construed to give any Person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement and their successors and permitted assigns.

 

5.8

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

 

5.9

Section Headings; Construction. The headings in this Agreement and Schedules and
Exhibits attached hereto are provided for convenience only and shall not affect
its construction or



8

--------------------------------------------------------------------------------

interpretation. With respect to any reference made in this Agreement to a
Section. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words "including", "include" and "includes" do not limit the
preceding words or terms and any list of words or terms following the words
"including", "include" and "includes" is not an exhaustive list. Any reference
to a specific "day" or to a period of time designated in "days" shall mean a
calendar day or period of calendar days unless the day or period is expressly
designated as being a business day or period of business days. The use of "or"
is not intended to be exclusive unless expressly indicated otherwise. All
amounts denominated in dollars or "$" in this Agreement are references to United
States dollars unless expressly indicated otherwise. The parties hereto
acknowledge and agree that (a) each party and its counsel have reviewed and
negotiated the terms and provisions of this Agreement and have contributed to
its revision, (b) the rule of construction to the effect that any ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Agreement and ( c) the terms and provisions of this
Agreement shall be construed fairly as to all parties hereto, regardless of
which party was generally responsible for the preparation of this Agreement.

IN WITNESS THERETO, the parties have executed this Termination Agreement.

PIONEER HI-BRED INTERNATIONAL, INC.

By:  /s/ James C. Collins

Title:  Executive Vice President

Date:  May 22, 2019

 

S & W SEED COMPANY

By:  /s/ Mark W. Wong

Title:  Chief Executive Officer

Date:  May 22, 2019

 

 

 

 

9

--------------------------------------------------------------------------------

Schedule 1.5

Grower Agreements

 

[***]

 




 

--------------------------------------------------------------------------------

Schedule 1.9

Inventory

 

[***]

 




 

--------------------------------------------------------------------------------

Schedule 1.14

Sequestered Varieties

 

[***]

 




 

--------------------------------------------------------------------------------

Schedule 2.1.1.1

Form of Grower Notice

 

[***]

 




 

--------------------------------------------------------------------------------

Schedule 2.1.2.2

Delivery and payment Schedule for Inventory

 

 

September 15, 2019

22.2%

 

$   5,551,371.52

January 15, 2020

22.2%

 

$   5,551,371.52

February 15, 2020

22.2%

 

$   5,551,371.52

September 15, 2020

15.0%

 

$   3,750,926.70

January 15, 2021

10.0%

 

$   2,500,617.80

February 15, 2021

8.4%

 

$   2,100,518.95

 

100.0%

 

$ 25,006,178.00




 

--------------------------------------------------------------------------------

Schedule 2.4.2

Research Trials

 

[***]

 

 

 

 

 

 

 

 